Citation Nr: 1619284	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals, right knee meniscectomy, to include a rating in excess of 20 percent prior to January 28, 2013.

2.  Entitlement to a separate rating in excess of 10 percent for right knee limitation of extension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This matter was previously remanded by the Board in May 2014 for further development.  At that time, the Veteran's appeal included a claim for service connection for torn medial meniscus, left knee.  However, in a May 2015 rating decision, the RO granted service connection for torn medial meniscus, left knee, which represented a complete grant of the benefit sought.  The Veteran did not appeal the rating that was assigned or the effective date.  Therefore, the issue no longer remains in appellate status, and no further consideration is required.

In August 2015, the Veteran's representative indicated that the Veteran was seeking service connection for a left foot disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's May 2014 remand, the Veteran was provided a  VA examination on his right knee in June 2014.  Since that time, the Veteran has voiced significant disagreement with the examination report and the results contained therein, and has alleged that the examiner was inadequate in his evaluation.  A review of the examination report does not reveal any significant substantive problems.  Nevertheless, the Board finds that to ensure fairness in the adjudicatory process the Veteran should be provided a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right knee disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



